240 P.3d 753 (2010)
237 Or. App. 688
STATE of Oregon, Plaintiff-Respondent,
v.
Petronilo LOPEZ-MINJAREZ, Defendant-Appellant.
C053660CR; A134227.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration September 2, 2010.
Decided October 13, 2010.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Jennifer S. Lloyd, Attorney-in-Charge Criminal Appeals, for petition.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and DEITS, Senior Judge.
PER CURIAM.
The state has petitioned this court for reconsideration of our opinion in State v. Lopez-Minjarez, 236 Or.App. 270, 237 P.3d 223 (2010). The state correctly points out that our disposition of that case erroneously failed to remand the case for resentencing on defendant's affirmed convictions. The state's point is well taken; we grant the petition for reconsideration and modify our disposition accordingly.
Reconsideration allowed; former disposition withdrawn; convictions for aggravated murder and felony murder reversed and remanded; case remanded for resentencing; otherwise affirmed.